DETAILED ACTION
This Office Action is responsive to the amendment filed on 2/28/2022.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
Claims 8, 9, 12, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8, 9, 12, and 18 all depend from claim 20, which has been canceled. It is therefore unclear what combination of limitations the claims are intended to require. For the purposes of examination claims 8, 9, 12, and 18 have been treated as depending from independent claim 1.
Claim 19 depends from claim 18, and does not alleviate the problem discussed above.
Claim 8 recites the limitation "said alkoxyorganosilane" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this limitation is intended to refer to the alkoxyorganosilane  polysulfide recited in claim 1, or if it is intended to refer to some other compound. If the claim is intended to further limit the alkoxyorganosilane  polysulfide, it is suggested that applicant amend claim 8 to state “said alkoxyorganosilane  polysulfide “ so that consistent terminology is used throughout the claims.
Regarding claim 9: The recitation “said alkoxyorganosilane" is indefinite per the rationale outlined in the previous paragraph with respect to claim 8. 
Regarding claim 12: The phrase “the at least one of diene-based elastomer containing at least one end chain multi-functional group of claim 20” is indefinite in view of the cancelation of claim 20. This limitation has been interpreted as limiting the amount of functionalized elastomer recited in lines 8-10 of independent claim 1.  

Claim Rejections - 35 USC § 103
Claim 1-5, 7, 10, 11, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al, WO2017/015592 (Yan’592).
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference (for claims 1-5, 10, 11, 14-17).
Regarding the amendment to claim 1: As discussed in the previous office Action, Yan’592 teaches that the terminally functionalized polymer is made by reacting the .

Claims 8, 9, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hogan et al, US2016/0312028, in view of Odar et al, US4721749.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.

Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive.
Applicant argues that Yan discloses the use of a compound containing a di- or tri-sulfide linkage in the alkylene group, and therefore cannot render obvious the claimed invention wherein the alkoxyorganosilane has a structure containing a polysulfide linkage which in turn contains an average of 3.4 to 4.1 sulfur atoms.
In response, it is noted that applicant’s statement that the prior art polysulfide linking group contains a di- or tri-sulfide group is incorrect. As discussed in the previous Actions and acknowledged by applicant in the submitted remarks, Yan discloses the use of an alkoxyorganosilane polysulfide having the following structure wherein a may be 0 and R5 is a C2-C10 alkylene group containing a polysulfide linkage (see ¶0009: Formula II).

    PNG
    media_image1.png
    31
    266
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    30
    645
    media_image2.png
    Greyscale

Contrary to applicant’s argument, the prior art structure contains a polysulfide linkage that is a disulfide (i.e., 2 sulfur atoms) or a tetra sulfide (i.e., 4 sulfur atoms). Further note that Yan specifically discloses the use of bis[3-(triethoxysilyl)propyl] tetrasulfide (¶0091), corresponding to the claimed formula wherein each occurrence of R1 is a C2 alkyl group, each occurrence of R2 is a C3 alkyl group, and x is 4. The prior art therefore teaches the use of the claimed alkoxyorganosilane polysulfide. The rejection is therefore maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765 

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765